DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 12-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barrier (GB 1559765).  Barrier teaches a method (page 1, L44-64) comprising the steps of:
forming an optical fiber bundle (or a single fiber) comprising a plurality of optical fibers (page 1, L44-48);
forming a raw end of each of the fibers of the optical fiber bundle (via jet cutting, page 1, L49-53); and
coating the raw end of the optical fiber bundle with an epoxy material to form a treated end of the optical fiber bundle (page 1, L54-64), wherein the treated end reflects a smaller percentage of light than reflected by the raw end (page 1, L16-39);
further comprising forming the epoxy material into a shape (via a membrane) on the treated end of the optical fiber bundle (page 2, L32-78); and
wherein the epoxy material is deposited with a substantially flat surface on the treated end (page 2, L32-78).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Barrier as applied to claims 1 and 6 above, and further in view of Schultheis et al (US 2021/0022588 A1).
Barrier teaches the method previously discussed.
Barrier does not teach expressly the shape of the epoxy material being convex or concave.
Schultheis teaches an epoxy material formed on the end of an optical fiber bundle wherein the shape can be convex or concave (P0067).
Barrier and Schultheis are analogous art because they are from the same field of endeavor, optical fiber bundles.
At the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the epoxy of Barrier to include the shapes taught by Schultheis.
The motivation for doing so would have been to be able to shape the optical beam at the end of the bundle as needed (Schultheis, P0067).

Claims 10-11, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barrier.
Concerning claim 10, Barrier teaches removing the epoxy material from the end of the of the fiber bundle (page 2, L68-70), but does not state this is done by cutting through the epoxy material.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to try removing the excess epoxy by cutting, since it has been held that “it is obvious to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” is a rationale for arriving at a conclusion of obviousness.  In re KSR International Co. v. Teleflex Inc.  Cutting is a predictable solution to removing epoxy since one of ordinary skill in the fiber arts would know cutting would succeed at removing excess epoxy and using a cutting step would succeed since only excess epoxy need to be removed and thus fiber damage would not occur.
Concerning claim 11, Barrier does not teach applying more than one coat of the material on the end of the bundle, but it has been held that mere duplication of parts only involves routine skill in the art (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) …the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).  Repeating the step of applying the epoxy would not result in unexpected results to the final bundle since excess epoxy is removed at the end of curing anyways.
Concerning claims 16, 17 and 19, Barrier teaches coating the shown end with the epoxy as discussed, but does explicitly state that another end of the bundle is also coated.  It has been held that mere duplication of parts only involve routine skill in the art (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) …the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced).   One of ordinary skill of the art would find it to be mere duplication of the steps applied to the first end of the bundle to a second end of the bundle.  By doing this, the material applied to the second end can be considered to “differ” from the material on the first end merely by it being the material applied at the different location (other end of the bundle).  Barrier does not state the other end of the bundle is need for anything specific, so duplicating the steps applied to one end would not negatively affect the bundle if applied to the second end.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach optical fibers or bundles with epoxy applied to the ends to fix surface roughness:
GB 1558643A		US 6400875		US 2002/0118917	US 6623174
US 8235604		US 2012/0263417	US 8724948		US 10598866

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LEPISTO whose telephone number is (571)272-1946.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883